Citation Nr: 0618528	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04- 36 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cysts on hands and 
face, due to herbicide exposure.

2.  Entitlement to service connection for chloracne, due to 
herbicide exposure.

3.  Entitlement to service connection for dyshidrotic eczema, 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran appeared before a Veterans' Law Judge at an 
October 2005 travel board hearing.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  There is no evidence of cysts on the hands and face 
during active military service or for many years thereafter.

3.  Chloracne was not present in service, within one year 
following last known exposure to herbicides, but is diagnosed 
to be the result of herbicide exposure.

4.  There is no evidence of dyshidrotic eczema during active 
military service or for many years thereafter.





CONCLUSIONS OF LAW

1.  Cysts on the hands and face were not incurred in or 
aggravated by service nor may they be presumed to have been 
incurred during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Choloracne was incurred as a result of military service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

3.  Dyshidrotic eczema was not incurred in or aggravated by 
service nor may it be presumed to have been incurred during 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in October 
2003.  In correspondence dated in October 2003, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Regarding 
the two issues that are being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  Concerning the issue that has 
been allowed, the RO will have the opportunity to inform the 
veteran of the necessary VCAA requirements.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2005). 

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including chloracne or other 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda.  See 38 C.F.R. § 3.307(a)(6)(ii).  Chloracne 
or other acneform disease consistent with chloracne must have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange. Brock v. Brown, 10 Vet. App. 155 
(1997).

The veteran contends he is entitled to presumptive service 
connection for his three skin disorders based upon his 
service in Vietnam.  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claims of service connection for 
cysts on the hands and face, or for dyshidrotic eczema, but 
supports the claim for service connection for chloracne.  

Current VA outpatient treatment records show the veteran 
reported a several-year history of eruptions on his face 
since his exposure to the pesticides used in Vietnam.  
Treatment records show acne and cysts around his eyes, ears 
and bilateral cheeks.  His hand also broke out, with the 
fingers becoming involved on occasion. 

As a veteran with service in Vietnam during the Vietnam War 
era, and a diagnosis of chloracne, he is presumed to have 
been exposed to an herbicide agent during such service.  The 
veteran seeks to establish presumptive service connection for 
cysts on his hands and face; dyshidrotic eczema; and 
chloracne, all on the basis of his exposure to herbicides in 
Vietnam.  However, as stated above, VA regulations provide 
that presumptive service-connection may be established only 
for a recognized list of diseases incurred as a result of 
that exposure to certain herbicide agents.  

This enumerated list of diseases does not include cysts or 
dyshidrotic eczema.  Thus, the veteran is not entitled to 
presumptive service connection for the cysts on his hands and 
face, and for dyshidrotic eczema, due to his exposure to 
herbicides.  

Chloracne is on this exclusive list of recognized diseases.  
In order to establish presumptive service connection for 
chloracne though, as a result of herbicide exposure; it must 
have become manifest to a degree of 10 percent or more within 
a year after the last exposure to a recognized herbicide.  38 
C.F.R. § 3.307(a) (2005).  The veteran was in Vietnam between 
February 1968 and February 1969.  His service medical records 
are negative for any diagnosis or treatment of chloracne 
during service.  The first evidence of a diagnosis of 
possible chloracne is not until 2003, several years after 
military service.  Since chloracne was not diagnosed in 
service or within one year following the know exposure to 
herbicides, service connection for chloracne on a presumptive 
basis is not warranted.  

The veteran is not, however, precluded from seeking to 
establish service connection for these three skin 
disabilities with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To obtain service 
connection for the cysts on his hands and face, and for 
dyshidrotic eczema under a theory of direct causation, the 
evidence must show these skin disabilities were present 
during active military service; and that there exists a 
relationship or nexus between them and some injury or disease 
manifested in service.  

The Board observes that the veteran's service medical records 
do not contain any evidence of cysts; dyshidrotic eczema; or 
chloracne being diagnosed or treated, at any time during 
active military service.  Neither the entrance or separation 
examinations indicated the presence of these or any skin 
disabilities.  In fact, on his self-reported medical history 
form, completed prior to separation, the veteran noted he was 
in good health.  The first evidence of any of these skin 
disabilities are not until several years after separating 
from military service.  Regarding the cysts and dyshidrotic 
eczema, the evidence fails to establish any nexus between the 
veteran's military service and his current skin disabilities.  
The Board finds that cysts and dyshidrotic eczema were not 
incurred in or aggravated by active military service.  

Concerning service connection for chloracne, in May 2004, a 
VA physician tentatively diagnosed chloracne due to agent 
orange exposure, and in November 2004, diagnosed chloracne 
with the risk factor of agent orange.  There is no medical 
evidence in the claims folder to the contrary.  Resolving 
doubt in the veteran's favor, service connection for 
chloracne is granted.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for cysts on 
hands and face; dyshidrotic eczema due to herbicide exposure, 
have not been met.  While the Board does not doubt the 
sincerity of the veteran's belief that these two skin 
disabilities are the result of herbicide exposure or other 
service-related events, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

Service connection for cysts on hands and face is denied.

Service connection for chloracne, due to herbicide exposure, 
is allowed.

Service connection for dyshidrotic eczema, due to herbicide 
exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
4

